DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of specie I, reading on figure 1, claims 1-7, 10 and 11, in the reply filed on September 8, 2021 is acknowledged.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been received / retrieved and recorded.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 10 and 11 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Tetsuji (JP2014193267 A, submitted by the applicant), in view of Kikuchi (PCT/JP2016/076642, US 2019/0045627, relied upon for the equivalent English Translation).
Regarding claim 1, Tetsuji, figure 1-5, discloses a stretchable wiring member comprising: a flexible substrate having stretchability (stretchable belt, 3, additionally, see explanation below with reference to prior art to Kikuchi); a stretchable wiring line (15, the specification describe the element 15 as printed circuit board, which is electrically connected to electrode 17. Therefore, it is obvious to consider the element, 15, comprising wiring) disposed along the flexible substrate and configured to be stretched in association with stretching deformation of the flexible substrate (see figure); and a hard member (12, obvious as described at the paragraph 0029) that is harder than the flexible substrate, wherein the flexible substrate has an extension layer portion interposed between the hard member and the stretchable wiring line (see figure, as shown in cross sectional figure 5). 

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the effective filing date of the application to have the substrate (belt) of Tetsuji having stretchability to be able to be properly contacting the wearer’s body, and the hard member (12) being harder to control the expansion / contraction.

Regarding claim 2, the modified board of Tetsuji further discloses wherein the hard member has a recess formed at a position between the hard member and the stretchable wiring line, and the extension layer portion is disposed in the recess (see figure). 

Regarding claim 3, the modified board of Tetsuji further discloses wherein the hard member is an electroconductive member (obvious as disclosed at paragraph 0019 and 0021, as working as electrode, electrically connected). 

Regarding claim 4, the modified board of Tetsuji further discloses wherein the hard member is an electrode (paragraph 0019-0021). 



Regarding claim 6, the modified board of Tetsuji further discloses wherein the hard member is an electroconductive rubber that is made of at least one of a thermosetting rubber and a thermoplastic elastomer and in which an electroconductive filler is dispersed (not explicitly disclosed but conductive rubber / elastomer is old and known in the art to have electroconductive filler material in an electroconductive rubber to enhance the conductivity. Also, obvious as disclosed by Kikuchi. Additionally, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).

 Regarding claim 7, the modified board of Tetsuji further discloses wherein the stretchable wiring line extends from an outer periphery of the hard member in two opposite directions (see figure). 

Regarding claim 10, the modified board of Tetsuji further discloses wherein the extension layer portion has a portion near the center of the hard member and an outer portion as viewed in plan, and the outer portion is formed to be thicker than the portion near the center of the hard member (obvious as shown in figure 5 of Tetsuji). 

In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ogura (PCT/JP2016/052447, US 2018/0249576, relied upon for the equivalent English translation), figure 6-7, discloses a flexible substrate (10, 50) having stretchability, a stretchable wiring (31, 21), and hard member (40) harder than the flexible substrate (paragraph 0067), and an extension layer portion interposed between the hard member and the stretchable wiring line (see figure). 
Cho (US 2015/0348800), figure 9, discloses a flexible substrate (410, 420) having stretchability, a stretchable wiring (500), and hard member (600) harder than the flexible substrate (paragraph 0041), and an extension layer portion interposed between the hard member and the stretchable wiring line (see figure). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISHWARBHAI B PATEL whose telephone number is (571)272-1933. The examiner can normally be reached generally: 8:30 AM-5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on 571 272 2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ISHWARBHAI B PATEL/Primary Examiner, Art Unit 2847
                                                                                                                                                                                                        IBP / November 11, 2021